Citation Nr: 1633355	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  10-24 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Gibbs, Associate Counsel	






INTRODUCTION

The appellant is a Veteran who served on active duty from January 1989 to March 1998.  This appeal comes before the Board of Veterans' Appeals Board from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In June 2010, the Veteran requested a video conference hearing.  The hearing was scheduled for November 13, 2012; however, the Veteran failed to report.  

This matter was previously before the Board in November 2013, when it was remanded [by a Veterans Law Judge other than the undersigned] for additional development.  It is now assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay in this matter.  However, on review of the record, the Board has found that there has not been substantial compliance with the November 2013 remand instructions pertaining to the opinion regarding the etiology of the Veteran's diagnosed psychiatric condition.  Therefore, a remand to ensure compliance is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran reports that he exhibited symptoms of his disorder in service.  He further reports that he was diagnosed with a psychiatric disorder within one year of separation.

The November 2013 Board remand instructed the AOJ to obtain a medical opinion regarding the cause of the Veteran's psychiatric disorder.  The examiner was specifically instructed to address the Veteran's report that the disorder began in service.  A March 2014 examiner noted that the Veteran has a lengthy history of schizoaffective disorder.  However, the examiner did not discuss the likely cause of the Veteran's disorder and offered no opinion as to whether the disorder is due to service.

On a July 2014 disability benefits questionnaire, the examiner stated that the opinion was requested for PTSD and opined that PTSD was less likely than not due to service.  The examiner explained that the Veteran has not been diagnosed with PTSD and has only been diagnosed with schizoaffective disorder, which the examiner noted was not related to service.  However, the examiner did not offer a rationale or explain why the Veteran's diagnosed disorder is not related to service and did not address the Veteran's reports that he experienced symptoms of the disorder in service.  

Neither the March 2014 nor the July 2014 opinion are adequate and thus do not substantially comply with the evidence requested in the November 2013 remand.  Therefore, an addendum opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to identify any healthcare provider who treated him for his acquired psychiatric disorder since service and to submit any treatment records or statements addressing the cause of the disorder.  After securing any necessary authorization from him, the AOJ must obtain all identified psychiatric treatment records, to include those from the Chicago, Illinois VAMC dated from December 2015 to present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ must issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Thereafter, the AOJ should forward the Veteran's record to a psychologist or psychiatrist for review and an addendum opinion as to the nature and cause of any psychiatric disorder.  The entire claims file must be made available to the VA examiner.  Pertinent documents should be reviewed, including service treatment records, VA and private treatments records, and the statements of the Veteran. 

Based on review of the record (and re-examination of the Veteran, if indicated) the consulting physician should provide an opinion that responds to the following:

a) Identify (by clinical diagnosis) each psychiatric disorder found or shown by the record, including the current diagnosis of schizoaffective disorder. 

b) As to each psychiatric disorder diagnosed, opine whether the disorder is at least as likely as not (a 50 percent or better probability) related to the Veteran's service/event, injury, or disease therein.  The examiner should specifically state whether the in-service symptoms that the Veteran reported represented the initial onset of a psychiatric disorder.

Please include a full and detailed explanation (rationale) for all opinions and conclusions, citing to supporting factual data. 

3.  After completing the above action, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).

